Title: From Thomas Jefferson to James Lyle, 18 September 1806
From: Jefferson, Thomas
To: Lyle, James


                        
                            Monticello Sep. 18. 06.
                        
                        Th: Jefferson presents his friendly salutations to mr Lyle. he believes that the subject of the inclosed
                            letter respects mr Strange only: but as mr D. Carr assures him that mr Lyle has the direction of some of these affairs,
                            he thinks it safest to put it open under his cover, assured, that if it does not appertain to mr Lyle, he will have the
                            goodness to forward it to mr Strange. he takes this liberty the rather as he does not know where mr Strange lives. he
                            assures mr Lyle of his constant friendship & great esteem & respect.
                    